                       UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF RHODE ISLAND

                                        )
 ROBERT B. SALTZMAN,                    )
                                        )
       Plaintiff,                       )
                                        )
       v.                               )      C.A. No. 1:19-CV-00285-MSM-PAS
                                        )
WHISPER YACHT, LTD.;                    )
WHISPER YACHT (USA), LLC;               )
CHURCHILL YACHT PARTNERS,               )
LLC; and S/Y WHISPER (Official          )
#71042) its engines, sails, spars,      )
rigging, apparel, contents, bunkers,    )
electronics, tenders and                )
appurtenances, in rem,                  )
                                        )
       Defendants.
-----=~~==~-------------
                                        )

                                                 Consolidated with

                                        )
ROBERT B. SALTZMAN,                     )
                                        )
       Plaintiff,                       )
                                        )
       v.                               )
                                        )
                                            C.A. No. 1:19-CV-00463-MSM-PAS
SIMON DAVISON,                          )
                                        )
       Defendant.
-----=~-===~-------------
                                        )

                                       ORDER

MaryS. McElroy, United States District Judge.

      On November 4, 2019, Magistrate Judge Patricia A. Sullivan issued a Report

and Recommendation ("R&R") (ECF No. 37) recommending that the Court deny the

Motion to Dismiss of the defendants, Whisper Yacht Ltd. and S/Y Whisper in 1·em
(ECF No. 18), and deny without prejudice the plaintiff, Robert B. Saltzman's, Cross·

Motion for Sanctions (ECF No. 23). After having carefully reviewed the relevant

papers, and having heard no objections, the Court ACCEPTS the R&R and adopts

the recommendations and reasoning set forth therein.

      Accordingly, the Court DENIES the defendants' Motion to Dismiss (ECF No.

18) and DENIES without prejudice the plaintiffs Motion for Sanctions (ECF No. 23).



IT IS SO ORDERED.
